Order entered March 22, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01160-CV

          RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                               V.

                MERRITT HAWKINS AND ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                           ORDER
                        Before Justices Whitehill, Molberg, and Nowell

       We REINSTATE this appeal.

       This is an accelerated appeal from a temporary injunction. By order dated February 14,

2019, we lifted the automatic stay imposed by section 51.014(b) of the Texas Civil Practice and

Remedies Code and abated this appeal to allow the parties to conduct discovery related to the

alleged violations of the temporary injunction and to allow the trial court to conduct an

evidentiary hearing on appellants’ motion to enforce the temporary injunction.

       Before the Court is appellants’ March 15, 2019 agreed motion seeking a thirty-day

extension for the trial court to conduct the enforcement hearing and grant in writing any

appropriate relief. We GRANT the motion.
        We ORDER the trial court to conduct the hearing and grant in writing any appropriate relief

by April 25, 2019.

        We ORDER Felicia Pitre, Dallas County District Clerk, to file, by April 30, 2019, a

supplemental clerk’s record containing any signed order on appellants’ emergency motion to enforce

or written notification that the trial court did not sign an order on the motion.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Emily

Tobolowsky, Presiding Judge of the 298th Judicial District Court; Ms. Pitre; and all parties.

        We ABATE this appeal to allow the trial court to comply with this Court’s order. The appeal

will be reinstated on April 30, 2019 or when the Court receives the requested supplemental clerk’s

record, whichever occurs sooner.

                                                         /s/      BILL WHITEHILL
                                                                  JUSTICE